 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN DUANE HICKMAN,                               No. 2:19-cv-1725 KJM DB P
12                      Plaintiff,
13          v.                                          ORDER
14   MATT CHISHOLM, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 4, 2019, the magistrate judge issued findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 9). Plaintiff has not filed

23   objections to the findings and recommendations the magistrate judge issued after vacating her

24   original finding and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations issued November 4, 2019 (ECF No. 9) are
 5   ADOPTED in full;
 6          2. In light of the duplicative nature of the complaint (see generally ECF No. 9), in the
 7   interests of economy and fairness, plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is
 8   also duplicative and therefore DENIED as moot;
 9          3. Plaintiff’s complaint is DISMISSED without leave to amend for failure to state a claim
10   upon which relief may be granted. 28 U.S.C. § 1915A(b)(1); and
11          4. The clerk of court is directed to close this case.
12   DATED: December 5, 2019.
13

14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
